Citation Nr: 1414112	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  09-26 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to March 1985.  He died in October 2006.  The appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO) which denied service connection for the cause of the Veteran's death.

The Board remanded the case for additional development to include requests for additional service records and private medical records, and to obtain a VA medical opinion.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in October 2006.  

2.  At the time of his death, the Veteran was not service-connected for any disabilities. 

3.  The Veteran's cause of death was due to viral meningoencephalitis and cerebrovascular atherosclerosis, but not Creutzfeldt-Jakob disease.  


4.  The Veteran is presumed to have been exposed to herbicides in service.

5.  The Veteran did not experience an injury, disease, or symptoms related viral meningoencephalitis or cerebrovascular atherosclerosis in service.

6.  The Veteran's cause of death is not etiologically related to active service or to herbicide exposure in service.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's cause of death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

VA has met its duty to notify and assist the appellant in this case.  In a March 2008 preadjudicatory letter, VA informed the appellant of the evidence necessary to substantiate claims for DIC benefits in accordance with Hupp, evidence VA would reasonably seek to obtain, and information and evidence for which she was responsible.  

The Veteran's service treatment records, certificate of death, autopsy report, lay statements and research articles, and VA and VHA medical opinions have been associated with the claims file.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 
38 U.S.C.A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. 
§ 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  While 38 U.S.C.A. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical examination or assistance, such assistance is required whenever a medical opinion is necessary to substantiate the claim, and VA is excused from providing such assistance only when no reasonable possibility exists that such assistance would aid in substantiating the claim.  Wood, 520 F.3d at 1348.  

The Board remanded the case in January 2013 for additional development, to include a request for a full autopsy report referenced in the medical record, and for a VA medical opinion to address the etiology of claimed Creutzfeldt-Jakob disease, as the April 2012 VA medical opinion was found to be inadequate.  An autopsy report from the University of Virginia Health System was received in June 2013.  This evidence, which was previously not of record, shows that studies of the Veteran's brain samples did not support a diagnosis of Creutzfeldt-Jakob disease.  In compliance with the January 2013 remand order, the Board, nonetheless, requested a VHA medical opinion to identify risk factors for contracting claimed Creutzfeldt-Jakob disease in service, and to address whether the Veteran's cause of death was shown to be related to any such risk factors.  While the Board finds that the VHA medical opinion adequately addressed questions as to the Veteran's potential risk factors for developing Creutzfeldt-Jakob disease, the VA examiner did not clearly identify the Veteran's actual diagnosed cause of death in the opinion and did not address autopsy and pathology report findings as requested.  

While the Board finds that the VHA opinion does not adequately address the cause of the Veteran's death, the Board finds that the more recently obtained October 2006 autopsy report, when considered along with medical evidence of record, adequately identifies the Veteran's cause of death as viral meningoencephalitis and cerebrovascular athrosclerosis, but not Creutzfeldt-Jakob disease.  Accordingly, the Board finds that a remand for additional medical opinion evidence is not necessary to address the appellant's contention that Creutzfeldt-Jakob disease was incurred in service.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Moreover, because the Veteran had no symptoms of a brain disease in service, no injuries to the brain, or exposures in service that could be related to a viral infection of the brain or cerebrovascular atherosclerosis, the Board finds that remand for an additional medical opinion would not aid in substantiating the appellant's claim.  See Wood, 520 F.3d at 1348.  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  Accordingly, the Board finds that the duties to notify and assist the Appellant in substantiating her claim have been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Laws and Regulations

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Meningoencephalitis and cerebrovascular atherosclerosis are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  See 38 C.F.R. § 3.309 (e).  

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. § 3.307(a) (6)(iii).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Cause of Death Analysis

The Veteran served in the Marine Corps from July 1964 to May 1985, to include service in the Republic of Vietnam.  He died in October 2006.  At the time of his death, the Veteran was not service-connected for any disabilities.  The appellant is seeking service connection for the cause of the Veteran's death which she claims is due to Creutzfeldt-Jakob disease, which she, in turn, contends is due to exposure to tainted meat in service.  

The Board finds that weight of the evidence shows that the Veteran's cause of death was due to viral meningoencephalitis and cerebrovascular atherosclerosis, but not Creutzfeldt-Jakob disease.  Private treatment records leading up to the time of the Veteran's death provide conflicting evidence with regard to whether the Veteran had a diagnosis of Creutzfeldt-Jakob disease.  A January 2006 neurology new patient evaluation completed at Duke University Medical Center shows that the Veteran had developed impairment of mentation and gait disturbance over the past year.  A brain MRI scan was not normal and showed some atrophy and small vessel ischemic damage.  The physician stated that this could be on the basis of hypertension or hyperlipidemia.  The physician also stated, "I very much doubt Creutzfeldt-Jakob disease in view of the normal EEG, the lack of focal cerebellar and basal ganglion or pyramidal tract findings, all of which are fairly common in this condition, and also the lack of myoclonic jerks either at rest or with stimulation."  Conversely, an April 2006 treatment note from the Veteran's physician, E.G. indicated a diagnosis of likely Creutzfeldt-Jakob disease based on clinical examination; the earlier EEG and MRI findings were not discussed.

Treatment records from Maryview Medical Center show that the Veteran was admitted with probable pneumonia in June 2006 and that a medical history of possible Creutzfeldt-Jakob disease was identified.  The Veteran was diagnosed with pneumonia, altered mental status, and organic brain syndrome.  A June 2006 hospital discharge summary identified a principle diagnosis of "acute change in mental status possibly due to infection."  While secondary diagnosis of Creutzfeldt-Jakob disease was listed, this appeared to be based on the reported history of "neurological syndrome possibly due to Creutzfeldt-Jakob disease," without a separate neurological evaluation diagnosing as such. 

The Veteran's death certificate lists the Veteran's cause of death as Creutzfeldt-Jakob disease; however, an October 2006 autopsy, conducted by the University of Virginia Health System, identifies cerebrovascular atherosclerosis and mild cerebral atrophy at the cause of death.  The autopsy report shows that studies performed at the National Prion Disease Pathology Surveillance Center did not confirm the suspicion of Prion Disease, and "do not support the diagnosis of Creutzfeldt-Jakob disease."  A February 2007 report from the University of Maryland Medical Center department of pathology shows that the Veteran's case was referred to them by the National Prion Disease Pathology Surveillance Center, and that the brain biopsy samples were further analyzed.  The brain autopsy identified final diagnoses of chronic menigoencephalitis, with comments specifying that the diagnosis was for viral encephalitis, and advanced cerebrovascular atherosclerosis.  Meningoencephalitis is defined as meningitis characterized by an increase in lymphocytes and a high percentage of eosinophils in the cerebrospinal fluid; it usually results from infection with Angiostrongylus cantonensis (a parasitic nematode).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 85, 1125 (30th ed. 2003).  While meningoencephalitis is often due to parasitic infection, the February 2007 brain autopsy report shows that findings in this Veteran's case were "overall compatible with viral encephalitis."  While the physician stated that paraneoplastic process was not excluded, it was considered less likely.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (30th ed. 2003) (defining paraneoplatic as pertaining to changes produced in tissue remote from a tumor or its metastases).  

Additionally, the appellant submitted June 2007 and July 2008 lettes from Dr. E.G. who stated that he reviewed the Veteran's autopsy report and pathology report, and that chronic meningoencephalitis "could be consistent with Jakob-Creutzfeldt [sic] Diagnosis," and "exposure to tainted meats products could be the etiology of the Jakob-Creutzfeldt symptoms that he was later effected with and is now deceased with."

While a diagnosis of Creutzfeldt-Jakob disease was noted in treatment reports dated prior to the Veteran's death, these were not associated with specific neurological evaluations of the Veteran, and a January 2006 neurologist at Duke University Medical Center opined that he very much doubted that the Veteran had Creutzfeldt-Jakob disease based on the Veteran's normal EEG, lack of focal cerebellar and basal ganglion or pyramidal tract findings, and lack of myoclonic jerks, stated to be common in Creutzfeldt-Jakob.  The Board finds that the Duke University neurology opinion, which shows that the Veteran did not have Creutzfeldt-Jakob disease, is more probative as it was based on findings from EEG testing, MRI testing, and physical examination of the Veteran.  The Board finds that this opinion is consistent with findings from the October 2006 autopsy report, which was only more recently been added to the record, showing that studies performed at the National Prion Disease Pathology Surveillance Center "did not confirm the suspicion of Prion disease" and "do not support the diagnosis of Creutzfeldt-Jakob disease."  The Board finds that this evidence is more probative than the April 2006 opinion from Dr. E. G. which was based only on clinical evaluation of the Veteran, but not specific testing for Creutzfeldt-Jakob disease.  

Additionally, the Board finds that Dr. E. G.'s opinion, that finding from the Veteran's autopsy "could be consistent" with Creutzfeldt-Jakob disease, and that exposure to tainted meats products "could be the etiology of the Jakob-Creutzfeldt symptoms" is too speculative to exposure to establish a diagnosis of Creutzfeldt-Jakob disease or an etiology between such diagnosis and service.  VA regulation provides that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative.)   While Dr. E.G. noted the diagnosis of chronic meningoencephalitis provided in a February 2007 pathology report, he did not discuss significant evidence from the October 2006 autopsy report showing that studies performed at the National Prion Disease Pathology Surveillance Center "did not confirm the suspicion of Prion disease" and "do not support the diagnosis of Creutzfeldt-Jakob disease."  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Accordingly, the Board finds that Dr. E.G.'s opinions are less probative than other evidence of record and do not establish a diagnosis of Creutzfeldt-Jakob disease or of a nexus or relationship between the cause of the Veteran's death and service.  

The Board finds, in this case, that the combination of the autopsy and pathology reports from the University of Virginia Health System, the National Prion Disease Pathology Surveillance Center, and the University of Maryland Medical Center department of pathology which, through comprehensive pathological testing and analysis of the Veteran's brain biopsies, identified viral meningoencephalitis and advanced cerebrovascular atherosclerosis, but not Creutzfeldt-Jakob disease, provides the most probative evidence of record with regard to assessing the Veteran's cause of death.  Accordingly the Board finds that the Veteran's cause of death was due to viral meningoencephalitis and cerebrovascular atherosclerosis.
      
The appellant alternately contends that the Veteran's cause of death was due to chemical exposures in Vietnam, to include Agent Orange exposure.  A veteran, who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).   

Service personnel records confirm that the Veteran flew numerous combat missions with a Marine Corps Fighter Attack Squadron in Southeast Asia and confirm service on the ground in Vietnam.  Thus, the Veteran is presumed to have been exposed to an herbicide agent in service.  However, VA regulations do not identify a presumption for meningoencephalitis or cerebrovascular atherosclerosis under 
38 C.F.R. § 3.309 (e).  See 38 C.F.R. § 3.309 (e); 68 Fed. Reg. 27,630 (May 20, 2003).  The Board notes that applicable regulations, additionally, do not identify a presumption for the claimed Creutzfeldt-Jakob disease.  As the cause of the Veteran's death is not included in the above-indicated diseases associated with exposure to an herbicide agent, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309(e).  Even though presumptive service connection is not warranted, the appellant is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee, 34 F.3d at 1042.  The Board will, therefore, address whether service connection is warranted for the cause of the Veteran's death on a direct basis.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran did not experience symptoms related to meningoencephalitis or cerebrovascular atherosclerosis in service, he did not sustain any injuries to the brain in service, and there is no indication that his causes of death, viral meningoencephalitis and cerebrovascular atherosclerosis, are related to claimed exposures in service, to include herbicide and chemical exposures and exposure to tainted meat.  

Service treatment records do not reflect any complaints, symptoms, or diagnoses that could be related to a viral infection of the brain or cerebrovascular atherosclerosis in service and no brain or head injuries were shown in service.  Service personnel records show that the Veteran flew numerous combat missions in Southeast Asia and confirm service on the ground in Vietnam; however, evidence of record does not tend to establish a nexus between the Veteran's cause of death due to meningoencephalitis or cerebrovascular atherosclerosis and in-service herbicide exposure.  While the appellant contends that claimed Creutzfeldt-Jakob disease is related to exposure to tainted meat during the Veteran's service in Southeast Asia, the weight of the evidence shows that the Veteran did not have Creutzfeldt-Jakob disease at the time of his death and he instead was diagnosed with viral meningoencephalitis.  The Board finds that medical evidence provided in the October 2006 autopsy by the National Prion Disease Pathology Surveillance Center, specialists in the pathology of Prion diseases under which Creutzfeldt-Jakob disease is classified, which did not support a diagnosis of Creutzfeldt-Jakob disease, outweighs the appellant's lay assertions as to the Veteran's diagnosis and the etiology of such, and outweigh opinions provided by Dr. E. G. in that regard.  

Moreover, the Board finds that the record does not contain any evidence to confirm alleged exposures to chemicals, outside of Agent Orange, or to tainted meat in service.  The appellant has submitted research from the Creutzfeldt-Jakob Disease Foundation, indicating that 85 percent of cases of Creutzfeldt-Jakob disease are sporadic with no known etiology, 15 percent are due to inherited prion disease, and that the remaining cases are to due infection, to include due to exposure to bovine spongiform encephalopathy (BSE) contaminated meat.  She contends that due to his service in Southeast Asia, the Veteran may have been exposed to contaminated meat, that this may have resulted in his cause of death.  

While the Veteran did have service in Southeast Asia, the Board finds that the submitted research does not support the appellant's contention that he was, therefore, exposed to contaminated meat in service, nor does the appellant identify any specific incidents of chemical exposure outside of Agent Orange.  The Board finds that the appellant, the Veteran's wife, does not have actual knowledge of any specific incidents in which the Veteran may have been exposed to contaminated meat in service, and has not provided credible lay evidence confirming such exposure.  For these reasons, the Board finds that the evidence has not established actual exposure to contaminated meat or other chemicals in service.  See Bardwell, 24 Vet. App. at 40.  Similarly, Dr. E.G.'s opinions, which indicated possible exposure to tainted meats products based on the Veteran's service in Southeast Asia are speculative and, in the context of other evidence in this case showing that the Veteran did not have Creutzfeldt-Jakob disease, are insufficient to establish the Veteran's actual exposure to tainted meat or other chemical in service.  See Sacks v. West, 11 Vet. App. 314 (1998); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Because a December 2013 VHA opinion primarily addresses the appellant's contentions with respect to Creutzfeldt-Jakob disease, which the Veteran was not diagnosed with, further discussion of the opinion in that regard is not necessary.  While the VHA examiner indicated that there was no nexus between the Veteran's cause of death and service, the examiner did not specifically identify the Veteran's cause of death diagnosis and did not include a discussion of pertinent evidence from the Veteran's autopsy or pathology reports.  Thus, the VHA opinion has not been considered in assessing the etiology of the Veteran's cause of death due to viral meningoencephalitis and cerebrovascular atherosclerosis.  The Board finds, nonetheless, that the evidence of record is sufficient for disposition of the claim.

Absent any symptoms, injury, or even confirmed exposures in service, the Board finds that additional medical opinion is not necessary to address the question of whether the Veteran's cause of death due to viral meningoencephalitis and cerebrovascular atherosclerosis is etiologically related to service.  The record shows that symptoms related to viral meningoencephalitis and cerebrovascular atherosclerosis did not manifest until decades after the Veteran's separation from service.  A January 2006 neurology evaluation noted the Veteran's development of impairment of mentation and gait disturbance over the past year and there is no evidence of related neurological impairment prior to 2005.  Finally, the evidence of record does not otherwise indicate a nexus between the Veteran's cause of death due to meningoencephalitis and cerebrovascular atherosclerosis and service, to include Agent Orange exposure in service.

Insomuch as the appellant has attempted to establish a diagnosis of Creutzfeldt-Jakob disease and a nexus between such diagnosis and the Veteran's service through her own lay assertions, the Board finds that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a diagnosis of a viral meningoencephalitis and cerebrovascular atherosclerosis, falls outside the realm of common knowledge of a lay person, particularly in this case where a brain autopsy and pathology conducted by various medical specialists was required for diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The Board finds, therefore, that the appellant has not provided competent evidence with respect to the Veteran's diagnosis or the etiology of the cause of his death.  

The Board finds, therefore, that the Veteran's cause of death, diagnosed as meningoencephalitis and cerebrovascular atherosclerosis, is not shown to have been incurred directly in service.  For these reasons, the Board finds that the preponderance of the evidence is against service connection for the Veteran's cause of death.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the appellant's claim. 


ORDER

Service connection for the Veteran's cause of death is denied.




____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


